UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

             -against-                                                  ORDER

FRANMY LUNA,                                                        19 Cr. 818 (PGG)

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               The hearing currently scheduled for July 7, 2021 is adjourned to July 13, 2021 at

9:00 a.m. With the Defendant’s consent, the hearing will take place by telephone.

               The parties are directed to dial 888-363-4749 to participate, and to enter the

access code 6212642. The press and public may obtain access to the hearing by dialing the same

number and using the same access code. The Court is holding multiple telephone conferences on

this date. The parties should call in at the scheduled time and wait on the line for their case to be

called. At that time, the Court will un-mute the parties’ lines. Seven days before the hearing, the

parties must email Michael_Ruocco@nysd.uscourts.gov and

GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be

using to dial into the hearing so that the Court knows which numbers to un-mute. The email

should include the case name and case number in the subject line.

Dated: New York, New York
       July 2, 2021
